


Exhibit 10.31

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENTS

 

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”), dated
June 9, 2009, is entered into by and between CAPSTONE TURBINE CORPORATION, a
Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.

 

RECITALS

 

A.                                   Company and Wells Fargo are parties to
(i) a Credit and Security Agreement dated February 9, 2009 (as amended from time
to time, the “Domestic Credit Agreement”), and (ii) a Credit and Security
Agreement (Ex-Im Subfacility), dated February 9, 2009 (as amended from time to
time, the “Ex-Im Credit Agreement”; and together with the Domestic Credit
Agreement, the “Credit Agreements”).  Capitalized terms used in these recitals
have the meanings given to them in the Credit Agreements unless otherwise
specified.

 

B.                                     Company has requested that certain
amendments be made to the Credit Agreements, which Wells Fargo is willing to
make pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                     Section 5.2(a) of the Credit Agreements. 
Section 5.2(a) of the Credit Agreements is hereby deleted in its entirety and
replaced with the following:

 

“(a)                            Minimum Book Net Worth.  Company shall maintain
a Book Net Worth, determined as of the following test dates, in an amount not
less than the amount set forth for each such test date (numbers appearing
between “< >” are negative):

 

Test Date

 

Minimum Book Net Worth

 

April 30, 2009

 

$

45,791,000

 

May 31, 2009

 

$

53,826,000

 

June 30, 2009

 

$

53,336,000

 

July 31, 2009

 

$

50,504,000

 

August 31, 2009

 

$

47,727,000

 

September 30, 2009

 

$

48,709,000

 

October 31, 2009

 

$

46,045,000

 

November 30, 2009

 

$

43,460,000

 

December 31, 2009

 

$

46,259,000

 

January 31, 2010

 

$

43,763,000

 

February 28, 2010

 

$

41,149,000

 

March 31, 2010

 

$

45,294,000

 

 

--------------------------------------------------------------------------------


 

2.                                     Section 5.2(b) of the Credit Agreements. 
Section 5.2(b) of the Credit Agreements is hereby deleted in its entirety and
replaced with the following:

 

“(a)                            Minimum Net Income.  Company shall achieve Net
Income, measured on each of the following test dates described below, for the
quarter period ending on each such test date, Net Income of not less than the
amount set forth opposite each such test date (numbers appearing between “< >”
are negative):

 

Test Date

 

Minimum Net Income

 

June 30, 2009

 

$

<9,226,000

> 

September 30, 2009

 

$

<7,003,000

> 

December 31, 2009

 

$

<4,826,000

> 

March 31, 2010

 

$

<3,341,000

> 

 

3.                                     Section 5.2(e) of the Credit Agreements. 
The following paragraph is added as a new Section 5.2(e) to the Credit
Agreements:

 

“(e)                            Maximum Annual Loss.  During the fiscal year
ending March 31, 2010, Company shall not suffer an Annual Loss in excess of
$20,000,000.

 

4.                                     Exhibit A to the Credit Agreements.  The
following defined term is hereby added to Exhibit A to the Credit Agreements in
the appropriate alphabetical order:

 

““Annual Loss” means, as of each fiscal year end, the after-tax net loss from
continuing operations during such fiscal year, including extraordinary losses
but excluding extraordinary gains, as determined in accordance with GAAP.”

 

5.                                     Exhibit E to the Domestic Credit
Agreement.  Exhibit E to the Domestic Credit Agreement is hereby deleted and
replaced with Exhibit E-1 attached to this Amendment.

 

6.                                     Exhibit E to the Ex-Im Credit Agreement. 
Exhibit E to the Ex-Im Credit Agreement is hereby deleted and replaced with
Exhibit E-2 attached to this Amendment.

 

7.                                     No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreements shall remain in full force and effect and shall apply to any advance
or letter of credit thereunder.

 

8.                                     Accommodation Fee.  Company shall pay
Wells Fargo as of the date hereof a fully earned, non-refundable fee in the
amount of $20,000 in consideration of Wells Fargo’s execution and delivery of
this Amendment (the “Accommodation Fee”).

 

9.                                     Conditions Precedent.  This Amendment
shall be effective when Wells Fargo shall have received an executed original of
this Amendment, together with each of the following, each in substance and form
acceptable to Wells Fargo in its sole discretion:

 

--------------------------------------------------------------------------------


 

9.1                                 A Certificate of the Secretary of Company
certifying as to (i) the resolutions of the board of directors of Company
approving the execution and delivery of this Amendment, (ii) the fact that the
certificate of incorporation and bylaws of Company, which were certified and
delivered to Wells Fargo pursuant to the Certificate of Authority of Company’s
secretary or assistant secretary dated February 9, 2009, continue in full force
and effect and have not been amended or otherwise modified except as set forth
in the Certificate to be delivered, and (iii) the fact that the officers and
agents of Company who have been certified to Wells Fargo, pursuant to the
Certificate of Authority of Company’s secretary or assistant secretary dated
February 9, 2009, as being authorized to sign and to act on behalf of Company
continue to be so authorized;

 

9.2                                 Consent and approval of this Amendment by
the Export Import Bank of the United States, if required by Wells Fargo;

 

9.3                                 The Acknowledgement and Agreement of
Guarantor set forth at the end of this Amendment, duly executed by Guarantor;

 

9.4                                 Payment of the Accommodation Fee described
in Section 8 of this Amendment; and

 

9.5                                 Such other matters as Wells Fargo may
require.

 

10.                               Representations and Warranties.  Company
hereby represents and warrants to Wells Fargo as follows:

 

10.1                           Company has all requisite power and authority to
execute this Amendment and any other agreements or instruments required
hereunder and to perform all of its obligations hereunder, and this Amendment
and all such other agreements and instruments have been duly executed and
delivered by Company and constitute the legal, valid and binding obligation of
Company, enforceable in accordance with their terms.

 

10.2                           The execution, delivery and performance by
Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Company, or the certificate of incorporation or bylaws of Company, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which Company
is a party or by which it or its properties may be bound or affected.

 

10.3                           All of the representations and warranties
contained in Section 4 of, and Exhibit D to, the Credit Agreements are true and
correct on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.

 

11.                               References.  All references in the Credit
Agreements to “this Agreement” shall be deemed to refer to the relevant Credit
Agreement as amended hereby; and any and all references in the Security
Documents to the Credit Agreements shall be deemed to refer to the relevant
Credit Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

12.                               No Waiver.  The execution of this Amendment
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreements or a waiver of any breach, default or event of default under any
Security Document or other document held by Wells Fargo, whether or not known to
Wells Fargo and whether or not existing on the date of this Amendment.

 

13.                               Release.  Company and the Guarantor signing
the Acknowledgment and Agreement of Guarantors set forth below hereby absolutely
and unconditionally release and forever discharge Wells Fargo, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys, and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which
Company or Guarantor has had, now has or has made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.  It is the intention of the Company in executing this release
that the same shall be effective as a bar to each and every claim, demand and
cause of action specified and in furtherance of this intention the Company
waives and relinquishes all rights and benefits under Section 1542 of the Civil
Code of the State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

14.                               Costs and Expenses.  Company hereby reaffirms
its agreement under the Credit Agreements to pay or reimburse Wells Fargo on
demand for all costs and expenses incurred by Wells Fargo in connection with the
Loan Documents, including without limitation all fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all fees and disbursements of counsel to Wells Fargo for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto.  Company hereby
agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such fees, disbursements, costs and expenses and the fee set forth
in Section 8 of this Amendment.

 

15.                               Miscellaneous.  This Amendment and the
Acknowledgment and Agreement of Guarantor may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Transmission by facsimile or “pdf” file of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart.  Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.  This Amendment
and the rights and obligations of the parties hereto shall be construed in
accordance with, and governed by, the laws of the State of California.  In the
event of any conflict between this Amendment and the Credit Agreements, the
terms of this Amendment shall govern.  The Export-Import Bank of the United
States shall be an express intended beneficiary of this Amendment.

 

[Signatures on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ JOHN CURRY

 

Print Name:

John Curry

 

Title:

Vice President

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

By:

/s/ EDWARD REICH

 

Print Name:

Edward Reich

 

Its:

Executive Vice President and CFO

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release set forth
in Section 13 of the Amendment) and execution thereof; (iii) reaffirms all
obligations to Wells Fargo pursuant to the terms of the Guaranty; and
(iv) acknowledges that Wells Fargo may amend, restate, extend, renew or
otherwise modify the Credit Agreements and any indebtedness or agreement of the
Company, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of the Company’s present and future indebtedness to Wells Fargo.

 

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------

 

Exhibit E-1

 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                                                      Wells Fargo Bank,
National Association
Date:                                           
[                                    , 200  ]
Subject:                             Financial Statements

 

In accordance with our Credit and Security Agreement dated February 9, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Capstone Turbine Corporation (the “Company”) dated
[                            , 200  ] (the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”).  All terms used in
this certificate have the meanings given in the Credit Agreement.

 

A.                                    Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

B.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

E-1-1

--------------------------------------------------------------------------------


 

D.                                    Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                      Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

1.                                       Minimum Book Net Worth.  Pursuant to
Section 5.2(a) of the Credit Agreement, as of the Reporting Date, Company’s Book
Net Worth was $[                        ], which o satisfies o does not satisfy
the requirement that such amount be not less than the applicable amount set
forth in the table below (numbers appearing between “< >” are negative) on the
Reporting Date:

 

Test Date

 

Minimum Book Net Worth

 

April 30, 2009

 

$

45,791,000

 

May 31, 2009

 

$

53,826,000

 

June 30, 2009

 

$

53,336,000

 

July 31, 2009

 

$

50,504,000

 

August 31, 2009

 

$

47,727,000

 

September 30, 2009

 

$

48,709,000

 

October 31, 2009

 

$

46,045,000

 

November 30, 2009

 

$

43,460,000

 

December 31, 2009

 

$

46,259,000

 

January 31, 2010

 

$

43,763,000

 

February 28, 2010

 

$

41,149,000

 

March 31, 2010

 

$

45,294,000

 

 

2.                                       Minimum Net Income.  Pursuant to
Section 5.2(b) of the Credit Agreement, as of the Reporting Date, Company’s Net
Income was [$                    ], which o satisfies o does not satisfy the
requirement that Net Income be not less than the amount set forth in the table
below (numbers appearing between “< >” are negative) on the Reporting Date:

 

Test Date

 

Minimum Net Income

 

June 30, 2009

 

$

<9,226,000

> 

September 30, 2009

 

$

<7,003,000

> 

December 31, 2009

 

$

<4,826,000

> 

March 31, 2010

 

$

<3,341,000

> 

 

E-1-2

--------------------------------------------------------------------------------


 

3.                                       Minimum Cash to Unreimbursed Line of
Credit Advances Coverage Ratio.  Pursuant to Section 5.2(c) of the Credit
Agreement, as of the Reporting Date, at all times, Company has o has not o been
in compliance with the requirement that the percentage of the unreimbursed Line
of Credit Advances under the Revolving Note plus the L/C Amount plus outstanding
“Advances” under the Ex-Im Credit Agreement to the amount of cash plus Cash
Equivalents of Company in which Wells Fargo has a perfected first priority
security interest be not greater than 80%.

 

4.                                       Capital Expenditures.  Pursuant to
Section 5.2(d) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended                               , 200      , for Capital
Expenditures, $                                 in the aggregate, which o
satisfies o does not satisfy the requirement that such expenditures not exceed
$7,500,000 in the aggregate during the fiscal year ended March 31, 2009,
$10,000,000 in the aggregate during the fiscal year ended March 31, 2010, and
zero for each subsequent fiscal year.

 

5.                                       Maximum Annual Loss.  Pursuant to
Section 5.2(e) of the Credit Agreement, during the fiscal year ending March 31,
2010, Company has suffered an Annual Loss of
$                                      , which o satisfies o does not satisfy
the requirement that Company not suffer an Annual Loss in excess of $20,000,000.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

Capstone Turbine Corporation

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

E-1-3

--------------------------------------------------------------------------------

 

Exhibit E-2

 

Exhibit E to Credit and Security Agreement (Ex-Im Subfacility)

COMPLIANCE CERTIFICATE

 

To:                                                      Wells Fargo Bank,
National Association
Date:                                           
[                                    , 200  ]
Subject:                             Financial Statements

 

In accordance with our Credit and Security Agreement (Ex-Im Subfacility) dated
February 9, 2009 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Capstone Turbine Corporation (the
“Company”) dated [                            , 200  ] (the “Reporting Date”)
and the year-to-date period then ended (the “Current Financials”).  All terms
used in this certificate have the meanings given in the Credit Agreement.

 

F.                                      Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

G.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

H.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

E-2-1

--------------------------------------------------------------------------------


 

I.                                         Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

J.                                      Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

1.                                       Minimum Book Net Worth.  Pursuant to
Section 5.2(a) of the Credit Agreement, as of the Reporting Date, Company’s Book
Net Worth was $[                        ], which o satisfies o does not satisfy
the requirement that such amount be not less than the applicable amount set
forth in the table below (numbers appearing between “< >” are negative) on the
Reporting Date:

 

Test Date

 

Minimum Book Net Worth

 

April 30, 2009

 

$

45,791,000

 

May 31, 2009

 

$

53,826,000

 

June 30, 2009

 

$

53,336,000

 

July 31, 2009

 

$

50,504,000

 

August 31, 2009

 

$

47,727,000

 

September 30, 2009

 

$

48,709,000

 

October 31, 2009

 

$

46,045,000

 

November 30, 2009

 

$

43,460,000

 

December 31, 2009

 

$

46,259,000

 

January 31, 2010

 

$

43,763,000

 

February 28, 2010

 

$

41,149,000

 

March 31, 2010

 

$

45,294,000

 

 

2.                                       Minimum Net Income.  Pursuant to
Section 5.2(b) of the Credit Agreement, as of the Reporting Date, Company’s Net
Income was [$                    ], which o satisfies o does not satisfy the
requirement that Net Income be not less than the amount set forth in the table
below (numbers appearing between “< >” are negative) on the Reporting Date:

 

Test Date

 

Minimum Net Income

 

June 30, 2009

 

$

<9,226,000

> 

September 30, 2009

 

$

<7,003,000

> 

December 31, 2009

 

$

<4,826,000

> 

March 31, 2010

 

$

<3,341,000

> 

 

E-2-2

--------------------------------------------------------------------------------


 

3.                                       Minimum Cash to Unreimbursed Line of
Credit Advances Coverage Ratio.  Pursuant to Section 5.2(c) of the Credit
Agreement, as of the Reporting Date, at all times, Company has o has not o been
in compliance with the requirement that the percentage of the unreimbursed
“Advances” plus the L/C Amount under the Domestic Facility Agreement plus
outstanding “Advances” under the Domestic Facility Agreement to the amount of
cash plus Cash Equivalents of Company in which Wells Fargo has a perfected first
priority security interest be not greater than 80%.

 

4.                                       Capital Expenditures.  Pursuant to
Section 5.2(d) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended                               , 200      , for Capital
Expenditures, $                                 in the aggregate, which o
satisfies o does not satisfy the requirement that such expenditures not exceed
$7,500,000 in the aggregate during the fiscal year ended March 31, 2009,
$10,000,000 in the aggregate during the fiscal year ended March 31, 2010, and
zero for each subsequent fiscal year.

 

5.                                       Maximum Annual Loss.  Pursuant to
Section 5.2(e) of the Credit Agreement, during the fiscal year ending March 31,
2010, Company has suffered an Annual Loss of
$                                      , which o satisfies o does not satisfy
the requirement that Company not suffer an Annual Loss in excess of $20,000,000.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

Capstone Turbine Corporation

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

E-2-3

--------------------------------------------------------------------------------
